DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6 and 14-20, in the reply filed on August 24, 2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 7-13 directed to an invention non-elected without traverse. 
 Accordingly, claims 7-13 have been cancelled.
Allowable Subject Matter
Claims 1-6 and 14-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for characterizing an internal surface of a sample, the method comprising, among other essential steps, executing, by the electronic processor, computational ray tracing to simulate refraction at any upstream surface relative to the internal 
As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for characterizing optical properties and surfaces, the system comprising, among other essential features, an electronic processor coupled to a memory comprising instructions that when executed by the electronic processor configure the electronic processor to, among other essential functions, execute computational ray tracing to simulate refraction at any upstream surface relative to the internal surface and determine a cumulative optical path length at each section based on the ray tracing; determine a residual optical pathlength at each section based on the optical path length and the cumulative optical pathlength; scale the residual optical pathlengths by the sample's group index and propagate rays based on phase index; and execute, by the electronic processor, fitting of the sample surface and determine a corrected radius of curvature of the internal surface of the sample, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, the prior art of record, such as US 2002/0126293 to Deck discloses automated interferometric radius of curvature measurements.  However, while Deck teaches correcting the calculated radius of curvature for errors which results from errors in positioning the test object at a cavity null (see paragraph 0051), and while Deck discloses using ray tracing programs to assist with calculating the radius of curvature (see paragraph 0068), Deck fails to disclose the specifics of the claimed invention as set forth above.
Additionally, US 2013/0010286 to Zhao et al. discloses a method and device for differential confocal and interference measurement of multiple parameters of an element.  Zhao also discloses measuring the curvature radius of the surface of the test element, and using ray tracing to assist with calculating the refractive index of a test lens (see paragraph 0075) and axial spaces between optical surfaces in test assembled lenses (paragraph 0085).  However, Zhao, like Deck, fails to disclose or render obvious the specifics of the claimed invention as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 7,605,926 to Hetzler et al. discloses an optical system and method that uses ray tracing to help generate synthetic holograms; US 2008/0316500 to Schulte et al. discloses methods of testing and manufacturing optical elements; US 2006/0221350 to Murphy et al. discloses a method for measuring radius of curvature of aspheric surfaces; and US 2005/0225774 to Freimann et al. discloses a method for measuring an optical element featuring ray tracing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 11, 2021